 Case 2:18-cv-00367-JRG Document 24 Filed 04/03/19 Page 1 of 6 PageID #: 136



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION


BRENDA STEVENSON,                             §
              Plaintiff                       §
                                              §   CIVIL ACTION NO. 2:18-cv-00367 JRG
V.                                            §
                                              §
TYSON FOODS, INC.                             §
               Defendant.                     §

                    PLAINTIFF’S NOTICE OF TRIAL WITNESSES

      Plaintiff Brenda Stevenson, through the undersigned counsel, makes these

Disclosures of Trial Witnesses in compliance with the Court’s Docket Control Order dated

November 20, 2018 [Doc 12].

1.    Brenda Stevenson
      Plaintiff - She will testify live as to the circumstances of the incidents made the basis
      of this lawsuit and her resulting injuries and damages. Anticipated time 45 minutes.

2.    Contetta (Contetter) Jackson
      Plaintiff’s supervisor at Tyson - She is expected to testify live as to her knowledge
      concerning Tyson’s policies and procedures, working conditions at the Tyson
      facility, the incidents made the basis of this lawsuit, Plaintiff’s job duties, work
      performance and training received, and Plaintiff’s claim for worker’s compensation
      benefits. Anticipated time 45 minutes.

3.    Crystal Koltonski, LVN
      Nurse at Defendant’s facility - She is expected to testify live as to her knowledge
      concerning Tyson’s policies and procedures, working conditions at the Tyson
      facility, medical treatment and assessment provided to Plaintiff both prior to and
      subsequent to the incident made the basis of this lawsuit, the incidents made the
      basis of this lawsuit, Plaintiff in general, her health condition both prior to and
      subsequent to the incident at issue, and Plaintiff’s claim for worker’s compensation
      benefits. Anticipated time 15 mins.

4.    Amber Dodd
      Human Resources Manager and a benefits counselor at Defendant’s facility - She
      is expected to testify live as to her knowledge concerning Tyson’s policies and
      procedures, including but not limited to Tyson’s personnel and employee policies
      in general, the incidents made the basis of this lawsuit, Plaintiff in general and her
 Case 2:18-cv-00367-JRG Document 24 Filed 04/03/19 Page 2 of 6 PageID #: 137



      hiring, orientation, disciplinary history, pay and employment status, and Plaintiff’s
      claim for worker’s compensation benefits. Anticipated time 15 mins.

5.    Martha Ventura
      Human Resources employee and benefits counselor at Defendant’s facility - She
      is expected to testify live as to her knowledge concerning Tyson’s policies and
      procedures, including but not limited to Tyson’s personnel and employee policies
      in general, the incidents made the basis of this lawsuit, Plaintiff in general as well
      as her hiring, orientation, disciplinary history, pay and employment status, and
      Plaintiff’s claim for worker’s compensation benefits. Anticipated time 15 mins.

6.    Jason Orsak
      Complex Safety Manager at Defendant’s facility - He is expected to testify live as
      to his knowledge of Defendant’s policies and procedures, including but not limited
      to Tyson’s safety policies in general, the incidents made the basis of this lawsuit,
      Plaintiff’s claim for worker’s compensation benefits, Plaintiff in general and the
      safety training she received, the configuration and design of the area at the facility
      where the initial incident occurred, the Ergo platform at issue and the issue of
      handrails in the debone cone lines . Anticipated tim e 15 mins.

7.    Mary L. McCollister (McAllister)
      Employee of Defendant and former supervisor of Plaintiff - She is expected to testify
      live as to her knowledge of Tyson’s policies and procedures and of Plaintiff in
      general and her assigned work duties and work performance. Anticipated time 15
      mins.

8.    Jessica Gatlin, RN
      Acting Nurse Manager at Tyson’s facility - She is expected to testify live as to her
      knowledge concerning Tyson’s policies and procedures, working conditions at the
      Tyson facility, medical treatment and assessment provided to Plaintiff both prior to
      and subsequent to the incident made the basis of this lawsuit, the incidents made
      the basis of this lawsuit, Plaintiff in general, her health condition both prior to and
      subsequent to the incident at issue, and Plaintiff’s claim for worker’s compensation
      benefits. Anticipated time 15 mins.

9.    Cynthia Brinson
      Employee of Defendant and former supervisor of Plaintiff - She is expected to testify
      live as to her knowledge of Tyson’s policies and procedures and of Plaintiff in
      general and her assigned work duties and work performance. Anticipated time 15
      mins.




                                            -2-
Case 2:18-cv-00367-JRG Document 24 Filed 04/03/19 Page 3 of 6 PageID #: 138



10.   Leland Chavez
      Human Resources employee at Defendant’s facility - He is expected to testify live
      as to his knowledge of Tyson’s policies and procedures, including but not limited to
      Tyson’s personnel and employee policies in general, and of Plaintiff in general and
      her assigned work duties, hiring, orientation, disciplinary history, pay, employment
      status and work performance. Anticipated time 15 mins.

11.   Raymond Harper
      Employee of Defendant and former supervisor of Plaintiff - He is expected to testify
      live as to his knowledge of Tyson's policies and procedures, and of Plaintiff in
      general and her work performance. Anticipated time 15 mins.

12.   Tameika Maxwell-Rector
      Human Resources employee at Defendant’s facility - She is expected to testify live
      as to her knowledge of Tyson’s policies and procedures, including but not limited
      to Tyson’s personnel and employee policies in general, and of Plaintiff in general
      and her hiring, orientation, disciplinary history, pay, and employment status.
      Anticipated time 15 mins.

13.   Coty D. Mitchell
      Employee of Defendant and former supervisor of Plaintiff - He is expected to testify
      live as to his knowledge of Tyson’s policies and procedures, and of Plaintiff in
      general and her work performance. Anticipated time 15 mins.

14.   Clyde Dismuke, Jr.
      Human Resources employee at Defendant’s facility - He is expected to testify live
      as to his knowledge of Tyson’s policies and procedures, including but not limited to
      Tyson’s personnel and employee policies in general, and of Plaintiff in general and
      her hiring, orientation, disciplinary history, pay, and employment status. Anticipated
      time 15 mins.

15.   Carolyn Moore
      Human Resources employee at Defendant’s facility - She is expected to testify live
      as to her knowledge of Tyson’s policies and procedures, including but not limited
      to Tyson’s personnel and employee policies in general, and of Plaintiff in general
      and her hiring, orientation, disciplinary history, pay, and employment status.
      Anticipated time 15 mins.

16.   Christian “Chrissy” Rains, LVN
      Nurse at Tyson’s facility - She is expected to testify live as to her knowledge
      concerning Tyson’s policies and procedures, working conditions at the Tyson
      facility, medical treatment and assessment provided to Plaintiff both prior to and
      subsequent to the incident made the basis of this lawsuit, the incidents made the
      basis of this lawsuit, Plaintiff in general, her health condition both prior to and


                                           -3-
Case 2:18-cv-00367-JRG Document 24 Filed 04/03/19 Page 4 of 6 PageID #: 139



      subsequent to the incident at issue, and Plaintiff’s claim for worker’s compensation
      benefits. Anticipated time 15 mins.

17.   Cordelia Ross
      Employee of Defendant and former supervisor of Plaintiff - She is expected to testify
      live as to her knowledge of Tyson’s policies and procedures, of Plaintiff in general
      and her work performance, the incidents made the basis of this lawsuit, and
      Plaintiff’s claim for worker’s compensation benefits. Anticipated time 15 mins.

18.   Reginald Turner
      Employee of Defendant and former supervisor of Plaintiff - He expected to testify
      live as to his knowledge of Tyson’s policies and procedures, and of Plaintiff in
      general and her work performance. Anticipated time 15 mins.

19.   Sarah Waller, LVN
      Nurse at Defendant’s facility - She is expected to testify live as to her knowledge
      concerning Tyson’s policies and procedures, working conditions at the Tyson
      facility, medical treatment and assessment provided to Plaintiff both prior to and
      subsequent to the incident made the basis of this lawsuit, the incidents made the
      basis of this lawsuit, Plaintiff in general, her health condition both prior to and
      subsequent to the incident at issue, and Plaintiff’s claim for worker’s compensation
      benefits. Anticipated time 15 mins.

20.   Benjamin Leggio, M.D.
      Plaintiff’s treating physician - He is expected to testify either live or by video
      deposition as to Plaintiff’s medical treatment, cost of her treatment, injuries,
      diagnosis, prognosis and causation. Anticipated time 45 mins.

21.   Pattie Sepulvado
      Co-worker/Friend of Plaintiff - She is expected to testify live as to her knowledge of
      the injuries and damages Plaintiff suffered. Anticipated time 15 mins.

22.   Sherri Boyd
      Co-worker/Friend of Plaintiff - She is expected to testify live as to her knowledge of
      the injuries and damages Plaintiff suffered. Anticipated time 15 mins.

23.   Susan Bray
      Friend of Plaintiff - She is expected to testify live as to her knowledge of the injuries
      and damages Plaintiff suffered. Anticipated time 15 mins.

24.   Patricia Stevenson
      Sister of Plaintiff - She is expected to testify live as to her knowledge of the injuries
      and damages Plaintiff suffered. Anticipated time 15 mins.



                                             -4-
Case 2:18-cv-00367-JRG Document 24 Filed 04/03/19 Page 5 of 6 PageID #: 140



     Dated this 3rd day of April, 2019.

                                          Respectfully submitted,

                                          THE LAW OFFICE OF
                                          DANIEL D. HOROWITZ, III, PC


                                          By: /S/ DANIEL D. HOROWITZ, III
                                                 DANIEL D. HOROWITZ
                                                 Attorney in Charge
                                                 State Bar No. 24036804
                                                 SDT No. 33114
                                                 2100 Travis Street, Suite 280
                                                 Houston TX 77002
                                                 832-460-5181
                                                 832-266-1478 Facsimile
                                                 daniel@ddhlawyers.com

                                          THE LAW OFFICE OF MATTHEW J. KITA

                                          By: /S/ MATTHEW J. KITA
                                                 MATTHEW J. KITA
                                                 State Bar No. 24050883
                                                 PO Box 5119
                                                 Dallas, Texas 75208
                                                 214-699-1863
                                                 214-347-7221 Facsimile
                                                 matt@mattkita.com

                                          ATTORNEYS FOR PLAINTIFF




                                            -5-
Case 2:18-cv-00367-JRG Document 24 Filed 04/03/19 Page 6 of 6 PageID #: 141



                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument has been
served upon all counsel of record pursuant to the Federal Rules of Civil Procedure on this
the 3rd day of April, 2019.



                                         /s/ DANIEL D. HOROWITZ, III
                                         Daniel D. Horowitz


      Zach Mayer
      Mayer, LLP
      750 North Saint Paul Street, Suite 700
      Dallas, Texas 75201
      214.379.6900
      214.379.6939 fax
      zmayer@krcl.com




                                           -6-
